Citation Nr: 1227763	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  04-00 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for systemic lupus erythematosus. 

2.  Entitlement to service connection for coronary artery disease (CAD).


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel
INTRODUCTION

The Veteran served on active duty from October 1975 to June 1994. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

When this case was last before the Board in February 2012, it was remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.


REMAND

The Board is of the opinion that additional development is required before the Veteran's appeal is decided. 

The Veteran contends that service connection is warranted for CAD because it originated in service and was misdiagnosed as a bicuspid aortic valve.  The Board remanded the case in February 2012 to obtain an addendum opinion regarding the etiology of the Veteran's CAD.  A different VA examiner than the one who provided an inadequate opinion in March 2007 submitted an addendum in May 2012 in which he stated that the bicuspid aortic valve which was associated with aortic regurgitation was found in active duty but was a congenital valvular problem.  The examiner also stated that the diagnosis of CAD was made in 1999 which was approximately 5 years after the Veteran's discharge from the military; as such, it was not as likely to be related to his military service time.

The Board finds that this opinion is inadequate for adjudication purposes as the examiner did not address the Veteran's contention and has not adequately supported the opinion.  In this regard, the Board notes that the only rationale provided for the opinion is that the CAD was not diagnosed until approximately 5 years after the Veteran's discharge from service.

The Veteran also contends that service connection is warranted for systemic lupus erythematosus because it originated in service and was manifested by seizures in service.  In the February 2012 remand the Board also directed that an addendum opinion be submitted that addressed the etiology of the systemic lupus erythematosus, to specifically note the argument by the Veteran's representative that the in-service manifestations of the Veteran's lupus included heart valve damage and knee pain.  A different VA examiner than the one who provided an inadequate opinion in March 2007 submitted an addendum in May 2012 in which he outlined medical records contained in the claim files pertaining to the Veteran's lupus, heart valve damage, and knee pain.  However, the Board finds the May 2012 addendum opinion to be unresponsive to the remand directives as it was instructed that an opinion be provided as to the etiology of the systemic lupus erythematosus.

The U. S. Court of Appeals for Veterans Claims has held that compliance with a remand is not discretionary, and failure to comply with the terms of a remand necessitates another remand for corrective action.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The claims folders should be returned to the physician who provided the May 2012 addendums.  

The physician should be requested to provide another addendum.  The physician should state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the systemic lupus erythematosus originated during the period of active service or is otherwise etiologically related to active service.  In so opining, the examiner should specifically address the argument by the Veteran's representative that the in-service manifestations of the Veteran's lupus included heart valve damage and knee pain. 

The physician should also state a medical opinion as to whether it is at least as likely as not (50 percent or better probability) that the Veteran's CAD originated during the period of active service or is otherwise etiologically related to active service.  The physician should specifically address whether the Veteran's CAD was present in service and misdiagnosed as a bicuspid aortic valve.  

A complete rationale for all opinions expressed must be provided.

If the physician who provided the February 2012 opinions is not available, the required opinions and supporting rationale should be provided by another physician or physicians with appropriate expertise.  Another examination of the Veteran should only be performed if deemed necessary the person(s) providing the opinions.

2.  The RO or the AMC should also undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

